Citation Nr: 1443462	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-01 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with memory loss, depressive disorder, and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from December 2003 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which established service connection for the Veteran's PTSD with depressive disorder and anxiety, and assigned an initial rating of 30 percent, effective January 29, 2010, the date on which VA received the Veteran's claim.  Following a December 2013 Board decision wherein service connection for memory loss was granted as secondary to the PTSD, a December 2013 rating decision recharacterized the disability on appeal as PTSD with memory loss, depressive disorder, and anxiety.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has asserted that his PTSD with memory loss, depressive disorder, and anxiety causes difficulty in establishing and maintaining effective work and social relationships.  See, e.g., VA form 646 Statement of Accredited Representative in Appealed Case dated April 2012.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks an initial rating in excess of 30 percent for his service-connected PTSD with memory loss, depressive disorder, and anxiety.  The Veteran was provided a VA examination in relation to this disability in January 2011.  In June 2011, the Veteran and his wife asserted that the Veteran's condition had worsened since his January 2011 VA examination.  In March 2013, the Veteran's representative made similar assertions.  Accordingly, in December 2013, the Board remanded the issue to the AOJ so that the Veteran could be scheduled for another VA examination.

The Veteran was scheduled for a VA examination in January 2014.  The Veteran did not appear for the examination.  The AOJ therefore decided the issue based on the evidence of record, and again denied the Veteran's claim for an initial rating in excess of 30 percent for PTSD with memory loss, depressive disorder, and anxiety in a January 2014 Supplemental Statement of the Case.

In a February 2014 brief to the Board, the Veteran's representative contends that the Veteran did not attend the January 2014 VA examination due to his service-connected PTSD with memory loss, depressive disorder, and anxiety.  Specifically, the representative reports that the Veteran's difficulties with memory caused him to miss the examination.  The representative also reports that in the past VA has made additional efforts to contact the Veteran, to include a telephone call and follow-up letters, to ensure the Veteran was informed of an upcoming VA examination.  The representative contends that such efforts should be repeated given the Veteran's difficulties with memory.  Furthermore, the representative states that the Veteran "is still willing and standing by for examination."

Under 38 C.F.R. § 3.655 (2013), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate an original claim, without good cause, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).

A review of the record reveals that the Veteran has been consistent in his reports of difficulties with memory.  In light of the Veteran's difficulties with memory and the assurances from the Veteran's representative to VA that the Veteran "is still willing and standing by for examination," the Board finds that good cause has been shown for failure to report to the VA examination, and that a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity and manifestations of his service-connected PTSD with memory loss, depressive disorder, and anxiety.  Notify the Veteran in writing regarding the scheduled VA examination, and to the extent possible, in light of the Veteran's service-connected memory loss, attempt to contact the Veteran by telephone on the day of the scheduled examination to remind him of the scheduled examination.  Document in the record all efforts to notify the Veteran of his scheduled VA examination.

The complete record, to include the Veteran's claims file, must be made available to the examiner.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations of the Veteran's PTSD with memory loss, depressive disorder, and anxiety in detail. 

2.  The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim, and that under 38 C.F.R. § 3.655 (2013) the consequences for failure to report for a VA examination without good cause may include denial of the claim.

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether a higher rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



